PCIJ_AB_80_ElectricityCompanySofiaBulgaria_BEL_BGR_1940-02-26_ORD_01_DH_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB

ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 80

COMPAGNIE D'ÉLECTRICITÉ
DE SOFIA ET DE BULGARIE

 

 

ORDONNANCE DU 26 FÉVRIER 1940

1940

ORDER OF FEBRUARY 26th, 1940

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 80

THE ELECTRICITY COMPANY
OF SOFIA AND BULGARIA

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE

Order made on February 26th, 1940.

 

JUDICIAL YEAR 1940.
[Translation.]

THE ELECTRICITY COMPANY
OF SOFIA AND BULGARIA

Present: M. GUERRERO, President; Sir CEcIL Hurst, Vice-
President; MM. FROMAGEOT, ALTAMIRA, ANZILOTTI,
NEGULESCO, Jhr. vAN Eysinca, MM. CHENG, Hupson,
DE VISSCHER, ERICH, Judges.

The Permanent Court of International Justice,
composed as above,
after deliberation,

Having regard to Articles 43 and 48 of the Statute of the
Court,

Having regard to Articles 37, 42, 45 and 47 of the Rules of

Court,

Makes the following Order:

Having regard to the Application filed in the Registry of
the Court on January 26th, 1938, whereby the Belgian Govern-

ment brought before the Court against the Bulgarian Govern-

ment a suit with regard to the Electricity Company of Sofia.

and Bulgaria ;

Having regard to the appointment by the two Governments.

concerned of their respective Agents, namely: for the Belgian

Government, M. J. G. de Ruelle, and, for the Bulgarian Govern-.

ment, M. Ivan Altinoff; .
Having regard to the nomination by the Bulgarian Govern-
ment—which, having no judge of its nationality in the Court,

4.

1940.

February 26th.

General List:
No. 75.
A./B. 80.—THE ELECTRICITY COMPANY..OF SOFIA 5

availed itself of its right under Article 31 of the Statute—of
M. Théohar Papazoff to sit in the case ;

Having regard to the Order made by the President of the
Court on March 28th, 1938, fixing June Ist, 1938, as the date
for the filing of the Memorial of the Belgian Government and
September 12th, 1938, as the date for the filing of the Counter-
Memorial of the Bulgarian Government, the fixing of time-
limits for the filing of a Reply by the Belgian Government
and of a Rejoinder by the Bulgarian Government being left
for a subsequent Order ;

Having regard to the Memorial duly filed by the Belgian
Government on June Ist, 1938 (subsequently reprinted on
August 27th to meet a request of the Bulgarian Government) ;

Having regard to the request for the indication of interim
measures of protection filed with the Registry of the Court
on July 4th, 1938, by the Belgian Government, and to the
telegrams sent by the Agent for the Bulgarian Government to
the President of the Court on July 27th, 1938, and the letter
of the Agent for the Belgian Government to the Registrar of
the Court, dated August 26th, 1938 ;

Having regard to the Order made by the President of the
Court on August 27th, 1938, whereby, in view of the -above-
mentioned communications, the withdrawal by the Belgian
Government of the said request for the indication of interim
measures of protection was placed on record ;

Having regard to the Order made by the President of the
Court on the same date, August 27th, 1938, extending until
October 31st, 1938, the time-limit originally fixed to expire on
September 12th for the filing of the Bulgarian Counter-Memorial ;

Having regard to the Order made by the President of the
Court on October 22nd, 1938, granting the Bulgarian Govern-
ment a further extension of time.expiring on November 30th,
1938, for the filing of its Counter-Memorial ;

Having regard to the preliminary objection raised on Novem-
ber 25th, 1938, by the Bulgarian Government contending that
the Court had no jurisdiction ;

Having regard to the judgment upon this objection rendered
by the Court on April 4th, 1939, whereby the objection was
partially overruled ;

Having regard to the Order made the same day, April 4th, 1930,
whereby the Court extended until July 4th, 1930, the time-limit for
the filing of the Bulgarian Counter-Memorial and fixed August roth
and October 4th, 1039, respectively as the dates of expiration of
the time-limits for the filing of a Reply and Rejoinder ;

Having regard to the Bulgarian Counter-Memorial which was
duly filed on July 4th, 1939, and to the Belgian Reply duly
filed on August roth, 1939;

5
A./B. 80.—THE ELECTRICITY COMPANY OF SOFIA 6

Having regard to the following telegram sent to the Court
by the Bulgarian Agent on October 2nd, 1939:

“Sofia—October 2nd, 1939—Have honour inform Court that
recent events have prevented my collaboration with advocate for
Bulgarian defence French Professor Gilbert Gidel and that owing
to circumstances of force majeure resulting from the war am unable
present Bulgarian Rejoinder-—-ALTINOFF Minister Plenipotentiary
Agent Bulgarian Government”;

Having regard to the following telegram sent to the Court
on October 3rd, 1939, by the Belgian Agent in response to a
communication transmitting the telegram of October 2nd, 1939,
of the Bulgarian Agent :

“Brussels—October 3rd, 1939—In case Electricity Company Sofia
Belgian Government makes no objection to reasonable extension
time-limit having regard force majeure stop Nevertheless Sofia Muni-
cipality having on August Ist brought an action as demandant
against the Belgian Company before the Bulgarian courts on the
basis of their earlier declaratory decisions Belgian Government will
submit to Court new request for interim measures protection in
case Sofia action decided before Hague case—DE RUELLE”’ ;

Having regard to the Order made by the President of the
Court on October 4th, 1939, extending until January 4th, 1940,
the time-limit granted to the Bulgarian Government for the
filing of its Rejoinder ;

Having regard to the request of the Belgian Government of
October 17th, 1939, for the indication of interim measures of
protection ;

Having regard to the notification of this request on Octo-
ber 18th, 1939, to the Agent for the Bulgarian Government,
and to the fixing of November 24th, 1939, as the date of
expiration of the time allowed for the presentation of any
observations in writing which he might make upon the request
of the Belgian Government for the indication of interim meas-
ures of protection ;

Having regard to the following telegram of the Bulgarian
Agent, dated November 18th, 1939:

“Sofia—November 18th, 1939—In reply second Belgian incidental
request am instructed by Bulgarian Government inform Court that
in consequence of war impossible for Bulgarian Agent collaborate
with foreign counsel in preparation Bulgarian defence and that
owing to necessity of crossing belligerent countries to reach Hague
involving serious risks personal safety Bulgarian Government forbids
departure national judge Papazoff and Bulgarian Agent stop Having
regard this situation of force majeure Bulgarian Government does
not consider itself bound to submit Court observations asked for
but declares many reasons exist for rejection Belgian request inte-
rim measures—ALTINOFF Minister Plenipotentiary Agent Bulgarian
Government’;

6
A./B. 80.—THE ELECTRICITY COMPANY OF SOFIA 7

Having regard to the Order made by the Court on Decem-
ber 5th, 1939, adjudicating upon the request of the Belgian
Government for the indication of interim measures of pro-
tection ;

Having regard to the following telegram sent to the Court on
January 2nd, 1940, by the Bulgarian Agent :

“Sofia—January 2nd, 1940—-Have honour inform Court that
Bulgarian Government reiterates its statement concerning existence
of circumstances of force majeure for reasons given in my two
earlier telegrams of October znd and November 18th in con-
sequence of which it does not consider itself bound to present
Bulgarian Rejoinder to Court by date fixed stop According to official
information advocate for Bulgarian defence well-known Professor
Gilbert Gidel has been mobilized in French army—ALTINOFF Min-
ister Plenipotentiary Agent Bulgarian Government” ;

Having regard to the letter of January 24th, 1940, whereby
the Belgian Agent replied to the communication transmitting
to him the telegram of the Bulgarian Agent of January 2nd,
1940, and submitted to the Court ‘‘certain observations in the
form of submissions’’ :

“Sir,—On the 4th instant you were good enough to inform me
of the text of a telegram from the Agent for the Bulgarian Govern-
ment dated January 3rd, regarding the case now pending between
the State of Belgium and the State of Bulgaria (the case of the
Electricity Company of Sofia and Bulgaria).—The attitude adopted
by the Bulgarian Government in this telegram with regard to
force majeure calls for certain observations on the part of the
Belgian Government which I have the honour to submit to the
Court in the form of submissions the text of which is attached.
-—I have, etc.—J. DE RUELLE, Agent for the Belgian Govern-
ment.—Case concerning the Electricity Company of Sofia and Bul-
garia.—SUBMISSIONS.—Having regard to the telegram sent by the
Agent for the Bulgarian Government to the Registrar of the Court
on January 3rd,—Whereas the Belgian Government cannot accept
the contention therein set forth, namely that the state of war at
present existing between certain countries constitutes a situation of
force majeure preventing the continuation of the proceedings which
should therefore be suspended indefinitely until the end of the
war,—Whereas this contention is unreasonable, calculated to obstruct
the rights of the applicant Party and inconsistent with the high
mission of the Court,—Whereas neither of the Parties to the case
is involved in the hostilities and nor are the Netherlands, where the
seat of the Court is established,—Whereas it can be established, if
the fact be denied, that communicaticns between these three coun-
tries have not been interrupted,—Whereas furthermore if the Court,
which has sole responsibility for its procedure, should for any
reason see fit to grant a final extension of time, the Belgian Govern-
ment would not raise any objection as it stated in the course of
the oral proceedings in regard to the indication of interim measures
of protection—Whereas however no such limited step is con-
templated in the above-mentioned telegram of the Agent for the

7
A./B. 80.—THE ELECTRICITY COMPANY OF SOFIA 8

Bulgarian Government,—For these reasons,—May it please the Court,—
‘To declare that there is no ground for the suspension of its pro-
ceedings, the argument of force majeure having been wrongfully
‘invoked by the respondent Party,—and to afford the applicant
Party an opportunity if need be of presenting additional submis-
sions for the continuation of the proceedings after the Court has
rendered the decision here sought.—Brussels, January 24th, 1940.
J. DE RUELLE, Agent for the Belgian Government”;

Whereas the judge nominated by the Bulgarian Government
‘was duly convoked on January 5th, 1940, for February 19th, 1940.
* * *

Whereas, in the first place, the Court is called upon to consider
whether the alleged impossibility of collaborating with a foreign
advocate and the alleged risks of the journey to The Hague
constitute circumstances of force majeure affording justification
for the non-presentation of its Rejoinder by the Bulgarian
Government on January 4th, 1940, the date fixed after the
extension of the time-limit by the Order of October 4th, 1939;

Whereas, in regard to this question, it is, on the one hand,
for the Bulgarian Government, if it desires to have the assist-
tance of an advocate, to select some advocate, of its own or a
foreign nationality, whose collaboration in the present circum-
stances can be effectively secured, and, on the other hand, it
has not been established that in actual fact there has been or
is up to the present time anything to impede travelling and
communications between Bulgaria and the seat of the Court ;

Whereas the facts alleged do not therefore constitute a
situation of force majeure calculated to justify the Bulgarian
Government for having failed to observe the time-limit which was
granted to it for the filing of a Rejoinder and which expired
on January 4th, 1940 ; ;

Whereas it appears from the Memorial and Counter-Memorial
respectively filed in accordance with the Orders of March 28th,
August 27th, 1938, and April 4th, 1939, that, as provided
by Article 42 of the Rules, on the one hand, the Belgian Gov-
ernment, the Applicant, has presented its statement of the facts,
its statement of law and its submissions, and, on the other
hand, the Bulgarian Government, the Respondent, has stated
whether it admits or denies the facts set out in the Belgian
Memorial, has presented its additional facts, its observations
concerning the statement of law in the Belgian Memorial, its
own statement of law in answer and its submissions ;

Whereas the Bulgarian Government, by now abstaining
without valid reasons from presenting a Rejoinder in response
to the Belgian Reply of August igth, 1939, as it had the
opportunity of doing up till January 4th, 1940, pursuant to

8
A./B. 80.—THE ELECTRICITY COMPANY OF:SOFIA 9

the Order of April 4th, 1939, and the extension of time granted
by the Order of October 4th, 1939, cannot thus of its own
volition prevent the continuation of the proceedings instituted
and the due exercise of the powers of the Court in accordance
with the Statute and Rules ;

Whereas the Belgian Government, in its observations presented
in the form of submissions on January 24th, 1940, expressly asks
the Court that the proceedings shall not be suspended and that
an opportunity shall be afforded it, if need be, of presenting
additional submissions for the continuation of the proceedings ;

Whereas in these circumstances the written proceedings must
be regarded as terminated and the case is, under Article 45 of
the Rules, ready for hearing ;

Whereas, under Article 47, paragraph 1, of the Rules, the
Court must now fix the date for the commencement of the
oral proceedings ;

Whereas furthermore regard must be had in this connection
to the time necessary to enable the Parties to prepare their
respective oral arguments ; .

FOR THESE REASONS,
The Court

fixes May 16th, 1940, as the date for the commencement of
the oral proceedings in the suit brought before the Court by
the Application of the Belgian Government filed with the
Registry of the Court on January 26th, 1938.

The present Order has been drawn up in French, the Parties
having agreed that the case should be conducted in that
language.
A./B. 89.—THE ELECTRICITY COMPANY OF SOFIA 10

Done at the Peace Palace, The Hague, this twenty-sixth day
of February, one thousand nine hundred and forty, in three
copies, one of which will be deposited in the archives of the
Court and the others will be communicated to the Belgian
Government and the Bulgarian Government respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. Lopez OLIVAN,

Registrar.

Io
